I concur in this result and in the opinion, but wish to add some words.
The opinion says that Gordon is "bound to observe all reasonable rules and regulations of the home." As a general proposition, this is true. But what may be reasonable rules and regulations of the home for its patients in general may not be reasonable for one taken within its walls in the circumstances and under the conditions wherein Gordon is to be received. For instance, no one in this community can reasonably object that the home should have religious observances, under rules and regulations applicable to all patients, or patients who come into it as a favor sought by them. But in such a case as that of Gordon, who is more like a patient who confers a favor by going into it, and who need not be taken or go unless it is with the will and wish of the home, I think that there should be a scrupulous regard for the compunctions or even whims of *Page 145 
his religious feeling; that his desires or his repugnances in that respect, be they convictions of faith, or prejudices of sect, or blind followings of early training, should be yielded to and accommodated; and that he should not be required by general rules or otherwise to attend religious services that are not agreeable to him.
All concur with MILLER, J., except RAPALLO, J., dissenting, and ANDREWS, J., concurring in result.
Judgment affirmed as modified in accordance with opinion of MILLER, J.